t c memo united_states tax_court salih m zamzam and mariam zamzam petitioners v commissioner of internal revenue respondent salih m zamzam m d inc petitioner v commissioner of internal revenue respondent docket nos filed date salih m zamzam and mariam zamzam pro sese in docket no salih m zamzam an officer for petitioner in docket no mary ann waters and john c mcdougal for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined the following deficiencies and penalties relating to petitioners’ federal income taxes year effect for the years in issue tax_court rules_of_practice and procedure the issues for decision are whether report income relating to through m d through relating to through inc fraud penalties and mariam zamzam resided business in grundy salih m salih m zamzam and mariam zamzam docket no penalties deficiency sec_6663 sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure salih m zamzam inc zmdi docket no penalty year deficiency sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code in and all rule references are to the after concessions petitioners failed to zamzam zmdi paid constructive dividends to the zamzams from zmdi was entitled to certain deductions findings_of_fact virginia when their respective petitions were filed salih m and petitioners are liable for zamzam and zmdi had its principal place of during through the zamzams maintained personal accounts and zmdi maintained its corporate account at grundy national bank the zamzams also maintained brokerage accounts with robert thomas securities and j c bradford and company during and the zamzams transferred dollar_figure from their personal checking account to foreign banks and during dollar_figure from their u s brokerage accounts to accounts in switzerland dr zamzam was a licensed physician and an employee president sole director and sole shareholder of zmdi mrs zamzam was zmdi’s office manager zmdi paid salaries to dr and mrs zamzam in through zmdi did not authorize payments in excess of dr zamzam’s salary and the zamzams’ forms w-2 personal tax returns and zmdi’s corporate tax returns did not reflect any payments made by zmdi in excess of the zamzams’ salaries mrs zamzam was primarily responsible for zmdi’s daily receipts journals and bank_deposits the accountant who prepared zmdi’s corporate tax returns advised the zamzams to deposit all corporate receipts into the corporate account to ensure that all corporate income was properly reported the zamzams diverted to their personal account corporate receipts totaling dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during through respectively zmdi did not report as income corporate q4e- receipts that were not deposited into the corporate account nor did the zamzams report as income the amounts diverted to their personal_use during the years in issue zmdi subleased to tri-city opticians tri-city part of the building it occupied for dollar_figure per year tri-city paid both the rent and its portion of the utility bill directly to zmdi zmdi deducted all of the lease and utility payments but did not report tri-city’s payments as income in addition zmdi claimed deductions for a variety of expenses in through that exceeded zmdi’s payments in respondent began an examination of zmdi’s returns in during an examination of the zamzams’ personal returns respondent discovered the unreported personal income and corporate receipts the zamzams’ failure to explain the deposits to their personal account led to a criminal investigation during the course of respondent’s examinations and the criminal investigation the zamzams made numerous false statements to respondent’s agents including statements that all money in their personal account had been taxed all corporate receipts were deposited into the corporate account and they did not have foreign investments or bank accounts the zamzams were indicted and convicted pursuant to sec_7201 of tax_evasion relating to their through personal returns in addition mrs zamzam was indicted and convicted - - pursuant to sec_7206 of aiding and assisting in the preparation of false through corporate returns and dr zamzam was indicted and convicted pursuant to sec_7206 of signing the false and corporate returns petitioners appealed their convictions dr zamzam’s convictions were upheld by the court_of_appeals for the fourth circuit on date and mrs zamzam’s appeal was dismissed by the fourth circuit_court of appeals on date opinion rt unreported income respondent determined that the zamzams and zmdi had unreported income attributable to the zamzams’ diversion during the years in issue of corporate receipts to their personal_use respondent also determined that the zamzams had not reported all of their wage income in gross_income includes all income from whatever source derived see sec_61 every taxpayer is required to maintain adequate_records of taxable_income see sec_6001 ifa taxpayer fails to maintain such records respondent may reconstruct income in accordance with a method that clearly reflects the full amount of income received see sec_446 43_tc_824 respondent used the bank_deposits method to reconstruct petitioners’ income for the years in issue petitioners have the burden of proving -- - that respondent’s bank_deposits analysis is erroneous see 94_tc_654 petitioners however failed to present any credible_evidence establishing that respondent’s computation of unreported income is incorrect see 290_us_111 therefore we sustain respondent’s determination of the amount of unreported income for both the zamzams and zmdi il constructive dividends respondent determined that the corporate receipts diverted to the zamzams’ personal_use were constructive dividends from zmdi a shareholder receives a constructive_dividend when payment from a corporation to or for the benefit of such shareholder confers an economic benefit on the shareholder see nobel v commissioner 368_f2d_439 9th cir 89_tc_1280 petitioners contend that the diverted funds were compensation to dr zamzam and deductible by zmdi pursuant to sec_162 payments are deductible however only when they are intended as compensation see 98_tc_511 the testimony and documentary_evidence establish that zmdi did not intend that these payments be compensation and that the zamzams received an economic benefit from the funds they diverted from - zmdi thus we conclude the zamzams received constructive dividends not compensation petitioners further contend that respondent is collaterally estopped from contending that the payments to the zamzams were not compensation we disagree on date the u s district_court for the western district of virginia at abingdon virginia held pursuant to sec_7429 e relating toa jeopardy_assessment that these payments could have been deducted by the corporation as compensation collateral_estoppel precludes the relitigation of any issue of fact or law that is actually litigated and necessarily determined by a valid and final judgment see 440_us_147 84_tc_636 the issue before us however is the ultimate tax_liability whereas in the sec_7429 jeopardy proceeding the issue was the reasonableness of the provisional jeopardy_assessment because the issues in the deficiency case are not identical to those litigated in the sec_7429 proceeding collateral_estoppel is not applicable see 90_tc_162 affd 904_f2d_525 9th cir further the legislative_history of sec_7429 states that a trial court’s decision in a sec_7429 proceeding will have no effect upon the determination of the correct_tax liability in a subsequent - - proceeding s rept pincite 1976_3_cb_57 til deductions respondent determined that zmdi claimed deductions for expenses in through that exceeded its payments petitioners failed to present evidence establishing its entitlement to these deductions see welch v helvering supra pincite accordingly respondent’s determination is sustained iv fraud_penalty respondent determined that petitioners were liable pursuant to sec_6663 for fraud penalties respondent must establish by clear_and_convincing evidence that for each year in issue an underpayment_of_tax exists and some portion of the underpayment is due to fraud see 92_tc_661 after respondent has established that any portion of the underpayment is due to fraud the entire underpayment is treated as attributable to fraud unless petitioner establishes that any portion is not attributable to fraud see sec_6663 fraud is established by proof of intent to evade tax believed to be owing see 102_tc_632 respondent may prove intent to evade tax by circumstantial evidence see davis v commissioner tcmemo_1991_603 which may include substantial_understatement of income --- - inadequate books_and_records failure_to_file returns concealment of assets failure to cooperate with tax authorities and participation in or concealment of illegal activities see 99_tc_202 a fraud_penalty relating to the zamzams a taxpayer convicted under sec_7201 is collaterally estopped from denying liability for the civil_fraud penalty because the elements of criminal_tax_evasion and civil_fraud are identical see 360_f2d_353 4th cir thus having been convicted of criminal_tax_evasion pursuant to sec_7201 the zamzams are liable for the sec_6663 fraud_penalty in addition the zamzams failed to establish pursuant to sec_6663 that any portion of their underpayment was not attributable to fraud accordingly the penalty applies to the entire underpayment_of_tax for through b fraud_penalty relating to zmdi dr zamzam was the president and sole shareholder of zmdi and the zamzams fraudulently diverted corporate receipts into personal accounts as a result his actions are imputed to zmdi see 577_f2d_1206 5th cir holding that the court may impute the fraud of a controlling shareholder or officer to the corporation the failure to report significant corporate income false statements -- - to revenue agents and transfer of funds to undisclosed foreign accounts establish the corporation’s fraudulent intent petitioners failed to establish pursuant to sec_6663 that any portion of the underpayment was not due to fraud accordingly zmdi is liable for the sec_6663 fraud_penalty relating to the entire underpayment_of_tax in through contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decisions will be entered under rule
